           Case 2:19-bk-09730-FMD           Doc 29    Filed 12/28/20     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA

IN RE: DANIEL JOSEPH STELL and                        CASE NO. 9:19-bk-09730-FMD
       JULIE YOUNG STELL                              CERTIFICATE OF SERVICE
                                                      Chapter: 13
                                                      ECF Docket Reference No.


On 12/28/2020, a copy of the following documents, described below,

ORDER SUSTAINING DEBTOR'S OBJECTION TO CLAIM NO. 11-1 OF STACEY
MANESS [DOC. NO.21] (DOC. NO. 27)
were deposited for delivery by the United States Postal Service, via First Class United States
Mail, postage prepaid, with sufficient postage thereon to the parties listed on the mailing matrix
exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States
that I have served the above references document(s) on the mailing list attached hereto in the
manner shown and prepared the Certificate of Service and that is true and correct to the best of
my knowledge, information, and belief.


DATED: 12/28/2020                                     /s/ Frank Ribel, Jr.
                                                     FRANK RIBEL, JR.
                                                     Florida Bar No. 0290981
                                                     ZACHARY RIBEL
                                                     Florida Bar No. 0098093
                                                     Attorney for Debtor(s)
                                                     25 East Oak Street
                                                     Arcadia, FL 34266
                                                     (863) 494-7139
                                                     frankribeljrlawyerAembarqmail.com
                                                     zmribel@eagle.fgeu.edu




                                                1
                              Case 2:19-bk-09730-FMD       Doc 29         Filed 12/28/20   Page 2 of 3
Label Matrix for local noticing              Caryl E. Delano                               Daniel Joseph Stell
113A-9                                       Tampa                                         1422 NW Pine Wood Ave
Case 9:19-bk-09730-FMD                       , FL                                          Arcadia, FL 34266-5446
Middle District of Florida
Ft. Myers
Mon Dec 28 12:42:58 EST 2020
Julie Young Stell                            Tea Olive, Ile                                AT&T DirecTV
1422 NW Pine Wood Ave                        Tea Olive, LLC                                c/o Enhanced Recovery Company
Arcadia, FL 34266-5446                       PO BOX 1931                                   PO Box 23870
                                             Burlingame, CA 94011-1931                     Jacksonville, Florida 32241-3870



BB&T                                         BB&T, Bankruptcy Section                      Badcock Furniture & More
19720 Cochran Blvd                           100-50-01-51                                  W Hickory St
Port Charlotte, Florida 33948-2000           P.O. Box 1847                                 Arcadia, Florida 34266
                                             Wilson, NC 27894-1847



Bayfront Port Charlotte                      (p)BEN FRANKLIN FINANCE                       CITY OF JASPER
c/o Medical Data Systems                     107 N STATE RD 135                            C/O DARNEL QUICK RECOVERY
2001 9th Ave., Suite 312                     SUITE 302                                     PO BOX 2416
Vero Beach, Florida 32960-6413               GREENWOOD IN 46142-1354                       COVINGTON, GA 30015-7416



CareCentrix                                  Catalyst Walk In Clinic                       Catalyst Walk In Clinic
c/o Retrieval Masters Creditors Bureau       c/o Professional Adjustment Corp              c/o Professional Adjustment Corp
PO Box 1235                                  14410 Metropolis Ave                          14410 Metropolis Ave
Elmsford, New York 10523-0935                Fort Meyrs, Florida 33912-4341                Fort Myers, Florida 33912-4341



City of Jasper                              Department of Revenue                          Department of Revenue
200 Burnt Mtn Rd                            Internal Revenue Service                       PO Box 6668
Jasper, Georgia 30143-1273                  PO Box 621503                                  Tallahassee, FL 32314-6668
                                            Atlanta, Georgia 30362-3003



Department of Treasury                      Desoto Memorial Hospital                       Desoto Memorial Hospital
Internal Revenue Service                    900 N Robert Ave,                              PO Box 2177
PO Box 621503                               Aracdia, Florida 34266-8713                    Arcadia, Florida 34265-2177
Atlanta, Georgia 30362-3003



Desoto Memorial Hospital                    Emergency Coverage Corp                        Geico Insurance Company
c/o Care Payment                            c/o Wakefield & Associates                     c/o Credit Collection Service
PO Box 2398                                 PO Box 50250                                   PO Box 55126
Omaha, Nebraska 68103-2398                  Knoxville, Tennessee 37950-0250                Boston', Massachusetts 02205-5126



Gulf Bay ,Anesth Assoc                      Harbor Neurosurgical Associates PA             Hwy 17 Auto Broker-United Acceptance
c/o Account Resolution Services             517 Tamiami Trail                              c/o Ascension Services L.P.
PO Box 459079                               Punta Gorda, Florida 33950-5520                1550 N Norwood Ste 305
Sunrise, Florida 33345-9079                                                                Hurst, Texas 76054-3653



Internal Revenue Service                    MCR Health                                     Mateo Tools
P.O. Box 7346                               PO Box 14000                                   4403 Allen Rd
Philadelphia, PA 19101-7346                 Belfast, Maine 04915-4033                      Stow, Ohio 44224-1096
                            Case 2:19-bk-09730-FMD                  Doc 29          Filed 12/28/20      Page 3 of 3
Neurology PA                                         SFC Central Bankruptcy                               Sarasota Memorial Hospital
c/o Professional Adjustment Corpt                    PO Box 1693                                          1700 S. Tamiami Trail
14410 Metropolis Ave                                 Spartanburg, SC 29304-1893                           Sarasota, Florida 34239-3555
Fort Myers, Florida 33912-4341



Small Hospital Innovations                           Stacey Maness                                        Tea Olive, LLC
c/o AR Resources                                     c/o Christina A. Goldberg, Esq                       PO BOX 1931
PO Box 1056                                          6954 Professional Parkway East                       Burlingame, CA 94011-1931
Blue Bell, Pennsylvania 19422-0287                   Lakewood Ranch, Florida 34240-8414



Universal Radiology Services                         Vonage America                                       W.S Badcock Corporation
PO Box 4568                                          c/o Receivable Mgmt Services                         P.O. BOX 724
Houston, Texas 77210-4568                            PO Box 361348                                        Mulberry, FL 33860-0724
                                                     Columbus, Ohio 43236-1348



West Coast Southern Medical Services                 Windstream Communications                            World Finance Corp
934 14th St. W                                       c/o Resurgent-LVNV Funding                           PO Box 6429
Bradenton, Florida 34205-6646                        PO Box 6429                                          Greenville, South Carolina 29606-6429
                                                     Greenville, South Carolina 29606-6429



World Finance Corp. c/o World Acceptance Cor         Frank Ribel Jr.+                                     United States Trustee - FTM7/13 7+
Attn: Bankruptcy Processing Center                   25 East Oak Street                                   Timberlake Annex, Suite 1200
PO Box 6429                                          Arcadia, FL 34266-4422                               501 E Polk Street .
Greenville, SC 29606-6429                                                                                 Tampa, FL 33602-3949



Jon Waage +                                          Note: Entries with a '+' at the end of the
P 0 Box 25001                                        name have an email address on file in CMECF
Bradenton, FL 34206-5001




                   The preferred mailing address (1)) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C, 342(f) and Fed.R.Bank,P. 2002 (g)(4),



Ben Franklin Finance                                End of Label Matrix
PO Box 771852                                       Mailable recipients       46
Detroit, Michigan 48277                             Bypassed recipients        0
                                                    Total                     46
